                 3:17-cv-00807-JMC               Date Filed 06/02/20          Entry Number 60        Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina


           Trustgard Insurance Company,
                        Plaintiff
                           v.                                               Civil Action No.     3:17-00807-JMC




       Michael Brown, individually and d/b/a
       Triple S Transport, and Sharon Collins,
      Dorothy L. Jackson, individually and as
      Executor of the Estate of Alfred Jackson,
     Sr., John A. Godfrey, and Mattie E. Render,
                     Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($    ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of      %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .


O other: the Complaint in this matter is dismissed without prejudice.




This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having reconsidered
the matter in accordance with the decision of the United States Court of Appeals for the Fourth Circuit which vacated
the order entered 12/04/2017 and remanded to the district court for further proceedings.


Date: June 2, 2020                                                         CLERK OF COURT


                                                                                               s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
